Case 1:21-cv-04505 Document 1-3 Filed 05/19/21 Page 1 of 3




         EXHIBIT C
             Case 1:21-cv-04505 Document 1-3 Filed 05/19/21 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NKECHI DIALLO A/K/A RACHEL DOLEZAL,
                      Plaintiff,
                                                             Docket No. 1:21-cv-04505
       - against-
                                                             mRY TRIAL DEMANDED
CBS INTERACTIVE INC
                              Defendant.



                     DECLARATION OF DANIELS. ROSHCO, ESQ.

       I, Daniel S. Roshco, declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746,

that the following is true and correct to the best of my personal knowledge:

       1.      The Firm Liebowitz Law Firm, PLLC ("LLF"), and Mr. Richard Liebowitz have

been retained by Nkechi Diallo a/k/a Rachel Dolezal, the Plaintiff in the above-captioned

matter, to file a claim for copyright infringement. The retainer agreement provides

that LLF is authorized to contract         and   associate   with   co-counsel.   Pursuant   to

that   retainer agreement,   LLF    has associated with my Firm, The Roshco Law Firm,

PLLC and myself, Daniel S. Roscho, and has asked me to pursue this action under its retainer.

       2.      The reason for the submission of this Declaration is that at the order dated

November 30, 2020 of the Judge Jesse M. Furman of the United States District Court for the

Southern District of New York (Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368, Dkt Nos.

68, 81 (S.D.N.Y.)) (the "Order") in any action in which Mr. Richard Liebowitz or LLF enter a

notice of appearance or in any action in which Mr. Liebowitz or LLF are involved as counsel,

they are required to file a copy of the Opinion and Order dated June 26, 2020 and Amended

Order dated November 30, 2020.
            Case 1:21-cv-04505 Document 1-3 Filed 05/19/21 Page 3 of 3




In cases involving allegations or claims of copyright infringement, the complaint shall

include as an attached exhibit a copy of the deposit files maintained by the U.S. Copyright

Office ("USCO") reflecting prior registration of the relevant copyrighted work or works at

issue, or, where they have a good-faith belief that waiting for a deposit copy may cause the

client's claim to become time-barred, to instead file an affidavit informing the court of such

good-faith belief, confirming that a Deposit Copy has been applied for, and representing that it

will be filed promptly upon receipt. See attached Order dated July 22, 2020. While there is

some uncertainty as to whether the Order would require these disclosures under these

circumstances, in the interest of safety Mr. Liebowitz has requested me to file this Declaration.

       3.      It is my good-faith belief that waiting for an official deposit copy of the work at

issue before filing the complaint in the instant action may cause Plaintiffs claim to become

barred by the statute of limitations and I will promptly file the official deposit copy of the work

at issue upon receipt. Therefore, in compliance with the Order, on May 7, 2021 I applied for an

official deposit copy of the work at issue from the USCO, which was registered as part of

copyright registration no. VA 2-094-553 I am awaiting delivery of the official deposit copy from

the USCO.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that the foregoing is true and correct.


Dated: May 19, 2021
       White Plains, NY



                                                        DANIEL S. ROSHCO




                                                  2
